Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Plan Administrator Oritani Bank Employees Savings & Profit Sharing Plan and Trust We consent to the incorporation by reference in registration statements No.001-33223 on Form S-8 of Oritani Financial Corp. of our report dated June 24, 2011, relating to the statements of net assets available for benefits of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended, and the supplemental schedule of assets (held at end of year) as of December31, 2010, which report appears in the December 31, 2010 Annual Report on Form 11-K of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust. /s/ KPMG LLP Short Hills, New Jersey June 24, 2011
